Exhibit 77(C) Matters submitted to a vote of security holders On April 10, 2008, a Special Meeting of Shareholders for ING JPMorgan International Portfolio, a series of ING Partners, Inc. was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization by and between ING JPMorgan International Portfolio and ING Templeton Foreign Equity Portfolio, providing for the reorganization of ING JPMorgan International Portfolio with and into ING Templeton Foreign Equity Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING JPMorgan International Portfolio 1 27,069,160.360 673,489.432 1,953,043.355 29,695,693.147 On April 10, 2008, a Special Meeting of Shareholders for ING Legg Mason Large Cap Growth Portfolio, a series of ING Partners, Inc. was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization by and between ING Legg Mason Partners Large Cap Growth Portfolio and ING Marsico Growth Portfolio, providing for the reorganization of ING Legg Mason Partners Large Cap Growth Portfolio with and into ING Marsico Growth Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Legg Mason Large Cap Growth Portfolio 1 1,669,969.042 15,358.264 11,411.264 1,696,738.570 On April 10, 2008, a Special Meeting of Shareholders for ING Lord Abbett U.S. Government Securities Portfolio, a series of ING Partners Inc. was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization by and between ING Lord Abbett U.S. Government Securities Portfolio and ING VP Intermediate Bond Portfolio, providing for the reorganization of ING Lord Abbett U.S. Government Securities Portfolio with and into ING VP Intermediate Bond Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Lord Abbett U.S. Government Securities Portfolio 1 3,270,200.718 64,125.467 228,019.615 3,562,345.800 On April 10, 2008, a Special Meeting of Shareholders for ING Neuberger Berman Regency Portfolio, a series of ING Partners Inc. was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization by and between ING Neuberger Berman Regency Portfolio and ING Pioneer Mid Cap Value Portfolio, providing for the reorganization of ING Neuberger Berman Regency Portfolio with and into ING Pioneer Mid Cap Value Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Neuberger Berman Regency Portfolio 1 1,703,594.008 16,598.291 78,008.132 1,798,200.431
